DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reason for Allowance

Claims 1-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 12/24/2020 and a thorough search the closest prior arts LEE et al. (US 20180100956 A1), in view of Jiang et al. (US 2019/0067639 A1), and in further view of CHEN et al. (US 2016/0170537 A1), and in further view of KIM et al. (US 2015/0285969 A1), and in further view of LEE et al. (US 2017/0102487 A1), and in further view of Lee et al. (US 2015/0293280 A1), and in further view of HAN et al. (US 2017/0176816 A1), and in further view of YAN et al. (US 2021/0013370 A1), and in further view of Takahashi et al. (US 2007/0230233 A1), and in further view of LIM et al. (US 2014/0008618 A1), and in further view of Lim et al. (US 2020/0292488 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the first metal nanoparticles have sizes in a range that is identical to a range of sizes of the second metal nanoparticles as claimed in claim 1. 

With regards to independent claim 14, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and second metal nanoparticles having an average size that is identical to an average size of the first metal nanoparticles as claimed in claim 14. 

The dependent claim 2-13, and 15-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.